DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After-Final Consideration Pilot 2.0 

The claim amendments, submitted 17 January 2022, have been considered within the scope of AFCP 2.0 program, but they will not be entered as they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
Interview Summary
An interview was held on 14 February 2022 between Ben Lebron (Primary Examiner) and Christopher Atkinson (Attorney). Examiner and Attorney discussed outstanding rejections and any further amendments that could overcome prior art. No agreements were reached.
Advisory Action
Applicant argues on Page 4 of the Remarks that Applicant respectfully disagrees that the column temperature in the method of Bonifacio, as taught by Heidorn, would have been optimized by routine experimentation. Applicant argues that as seen from Bonifacio Section 3.1, the column temperature of 75°C is an optimized selection considering the possible effects of both low and high temperature. Applicant argues that to determine cyclosporine A and its impurities, Bonifacio has considered the factor of column temperature and optimized it as the higher temperature of 75°C.
Claim 1 recites a column temperature of 65°C and (2) Bonifacio teaches a mobile phase of THF:phosphoric acid (0.05 M, i.e., aqueous solution of phosphoric acid) is 44:56 v/v, while Claim 1 recites a volume of THF, water, and phosphoric acid in the mobile phase is 400:600:1.58.
Thus, there are no differences in the type of chromatography column or mobile phase components between Bonifacio and Claim 1. Rather, the only differences are in the temperature of the chromatography column and concentrations of the mobile phase, the differences in each instance being well within an order of magnitude of one another. MPEP § 2144.05(II)(A) states explicitly that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. 
Applicant argues on Pages 4 and 5 of the Remarks that Bonifacio is related to the particular field of determination of CyA and its impurities by HPLC, while Heidorn relates to the very general field of HPLC. Applicant argues that starting from Bonifacio, one skilled in the art would not further lower the column temperature by 10°C in view of Heidorn since Bonifacio has inevitably considered the technical effect of low and high column temperatures and showed the advantages of higher column temperature. Applicant argues that staring from Bonifacio, one skilled in the art would be indifferent to the teachings of Heidorn, since Bonifacio has considered the case of low column temperature as taught in Heidorn and still optimized the column temperature at 75°C.
Claims 1 and 4. Furthermore, Applicant is not clear on what Applicant considers a “low temperature”. Applicant has not shown evidence that running a CyA sample through a chromatography column at 65°C would result in conformational changes to CyA, as Bonifacio does not state what “relatively high temperature” means in the context of “relatively high temperature is necessary for analysis of cyclosporins to ensure fast equilibration of individual conformers and therefore to achieve satisfactory peak shape. However, citation 33 from Bonifacio (Hasumi et al, Biochem. Mol. Biol. Int. 34 (1994) 505-511) states that the molecular forms of CyA rapidly convert to one another at an HPLC column temperature of more than 60°C (Hasumi, Page 509). Therefore, one of ordinary skill in the art would choose an elevated temperature of at least 60°C for running HPLC samples containing CyA.
Furthermore, as above, MPEP § 2144.05(II)(A) cites In re Williams, 36 F.2d 436, 438 (CCPA 1929) to state that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."
Applicant argues on Pages 5 and 6 of the Remarks that as verified in the Examples, the specific fluid concentration (volume ratio) and a lower chromatographic column temperature could achieve simultaneous detection/separation of the six impurities (CyB, CyC, CyD, CyH, isocyclosporine A, and isocyclosporine H) in 
In response, as above, such optimization will not sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP § 2144.05(II)(A)).
Applicant argues on Page 6 of the Remarks that neither of the cited prior references show or verify that they could achieve simultaneous detection/separation of the six impurities (CyB, CyC, CyD, CyH, isocyclosporine A, and isocyclosporine H) in cyclosporine A eye gel, with high resolution and less retention time.
In response, as stated by Applicant in the Remarks dated 6 September 2021 and as noted in the Claim Interpretation section of the Final Office Action dated 17 November 2021, “the six impurities [claimed] are the impurities to be separated by the method claimed in Claim 1, but it does not mean that these impurities must be present in the eye gel at the same time, and it does not mean that there must be no other impurities in the eye gel”. Therefore, Applicant’s arguments are not commensurate in scope with the claims.







Applicant argues on Pages 6-7 that the claimed chromatographic conditions as a whole, and including the combination of a column temperature of 65°C and a mobile phase of THF-water-phosphoric acid at a volume ratio of 400:600:1.58, must be considered to collectively yield the desired results.

With regard to the claimed volume of THF, water, and phosphoric acid in the mobile phase is 400:600:1.58, Bonifacio discloses that the selectively of CyA, CyB, and CyH, among others, can be altered by modifying the proportion of THF, and that increasing the amount of THF reduces the retention time of the compounds (Page 544, Section 3.1, Column 1). Bonifacio also discloses that the selectivity of IsoCyA and IsoCyH can be altered by modifying the proportion of phosphoric acid, such that the higher the concentration of phosphoric acid, the shorter the retention time of IsoCyA and IsoCyH (Page 544, Section 3.1, Column 1).
As a result, it would be obvious to optimize the temperature and mobile phase concentrations in the method of Bonifacio to separate any cyclosporine impurities based 
Applicant argues on Page 8 of the Remarks that the claimed chromatographic conditions recited in Claim 1, as a whole, collectively yield the unexpected result (i.e., concurrently detecting/separating at least the six impurities in cyclosporine A eye gel, with high resolution and less retention time), which was not realized or even mentioned in any of the cited references. Applicant argues that the disclosure presents twelve examples (each having different chromatographic conditions) and only Example 12 (having the chromatographic conditions recited in Claim 1) shows the claimed result. Applicant argues that Figure 2 shows the peaks of the six impurities that are very clear and easily separated. Applicant argues that the present application shows the unexpected result of the specific ratio along with other chromatographic conditions as a whole.
In response, the Examiner respectfully disagrees. Applicant’s Example 6 on Page 7 and Figure 8 show separation of each of the impurities using the method of Claim 1 with the exception of a flow rate of 0.7 mL/min and a temperature of 70°C. The instant specification describes the results of Example 6 at [0052] and only states that the acquisition time was too long. Otherwise, Figure 8 shows that the impurities and CyA were each detected and separated into non-overlapping peaks. MPEP § 716.02(d) states that “to establish unexpected results over a claimed range, applications should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. Since a flow rate of 0.7 mL/min and a temperature of 70°C are both outside the claimed ranges but still achieve the results of detecting and 
In addition, Applicant’s Example 7 on Page 8 and Figure 9 show separation of each of the impurities using the method of Claim 1 with the exception of a mobile phase composition of THF-water-85% phosphoric acid = 400:600:1.8. While an excipient interferes with quantification of one of the impurities at 37.7 minutes, it is not clear which impurity is affected. Furthermore, the impurity is clearly detected and separated from the other five impurities and CyA.
Furthermore, the results of Example 10 are shown in Figure 12, the results of Example 11 shown in Figure 13, and the results of Example 12 shown in Figure 2. Figures 12 and 13 show clear detection and separation of each of the six impurities and CyA. While an excipient interferes with quantification of one of the impurities at 37.67 minutes in Figure 12, it is not clear which impurity is affected. Furthermore, the impurity is clearly detected and separated from the other five impurities and CyA. Finally, the instant specification at [0060] states that the problem with Example 11 (Figure 13) is that the peak retention time of an excipient was 140 minutes and the collecting time was too long. Neither of these issues affect the detection and separation of the six impurities and CyA, and Figure 13 shows that the impurities and CyA were each detected and separated into non-overlapping peaks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777